Citation Nr: 1520950	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-28 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 60 percent for ischemic heart disease.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for a psychiatric disability, to include PTSD.  The Veteran submitted a notice of disagreement with the RO's determination in October 2012.  Following the issuance of a Statement of the Case addressing the matter, the Veteran perfected a timely appeal via his submission of a VA Form 9 in October 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, regarding the claim for an increased evaluation, remand is required for issuance of a Statement of the Case (SOC).  In the August 2012 rating decision, the RO granted service connection for ischemic heart disease and assigned an initial 60 percent rating, effective March 21, 2011.  In March 2013, the Veteran submitted a statement indicating disagreement with the initial 60 percent disability rating and requesting a 100 percent disability rating.  The record currently available to the Board contains no indication that an SOC addressing this matter has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but an SOC has not yet been issued, a remand to the RO is necessary).

Second, regarding the service connection claim, remand is required for an additional examination and opinion.  The Veteran seeks service connection for a psychiatric disability, to include PTSD, which he contends is causally related to his experiences in Vietnam.  The Veteran was afforded a VA psychiatric examination in June 2012.  After examining the Veteran and reviewing the record, the examining clinical psychologist concluded that the Veteran's psychiatric symptoms did not meet the criteria for a diagnosis of PTSD.  Rather, she diagnosed adjustment disorder with anxiety, related to "functional limitations (inability to work, erectile dysfunction) due to cardiac and kidney disease."

Since the June 2012 examination, VA records dated from June 2012 to September 2014 have been associated with the record.  In pertinent part, these records show a diagnosis of PTSD for which the Veteran receives therapy.  For example, these records show that in October 2013, the Veteran presented to the mental health clinic with "symptoms of PTSD stemming from his experiences in Vietnam," including having difficulty falling asleep and staying asleep, experiencing nightmares related to his trauma, as well having episodes of hypervigilance, feelings of estrangement from others, and loss of interest or pleasure in activities.  After examining the Veteran, the examiner rendered an Axis I diagnosis of PTSD.  

An additional VA psychiatric examination is thus necessary to clarify the nature and etiology of the Veteran's current psychiatric disability, to include whether he currently has PTSD as a result of his Vietnam experiences.  In addition, given the June 2012 VA examiner's comments regarding the Veteran's adjustment disorder, the Board finds that a clarifying opinion is necessary as to whether it is at least as likely as not that the Veteran's diagnosed adjustment disorder is causally related to or aggravated by a service-connected disability, to include his now service-connected ischemic heart disease.  

Accordingly, the case is REMANDED for the following:

1.  Ensure that a Statement of the Case has been issued to the Veteran and any representative addressing the issue of entitlement to an initial rating in excess of 60 percent for ischemic heart disease.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2014).  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Review the record and ensure that complete clinical records from the East Orange VA Medical Center for the period from September 2014 to the present are secured and associated with the record.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, afford the Veteran a psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The claims file and access to any additional records in his electronic Virtual VA and VBMS files should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

First, after examining the Veteran and reviewing the record, the examiner should identify all psychiatric disorder currently present.  If any previously diagnosed disorder is not found upon examination, an explanation must be provided.  Second, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed psychiatric disorder is causally related to the Veteran's active service or any incident therein, or is causally related to or aggravated by any service-connected disability, to include ischemic heart disease.  A complete explanation must be provided for any opinion offered.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

